UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                   )
INSTITUTE FOR POLICY STUDIES                       )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )                                 06-cv-960 (RCL)
                                                   )
CENTRAL INTELLIGENCE AGENCY,                       )
                                                   )
                        Defendant.                 )
                                                   )


                                           ORDER

        This Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552 et seq., case comes

before the court on defendant’s Motion [23] for Summary Judgment, plaintiff’s Motion

[32] for Summary Judgment, defendant’s Opposition to Plaintiff’s Motion for Summary

Judgment and Motion to Strike Declaration and Defendant’s Supplement to Motion for

Summary Judgment [41], plaintiff’s Opposition to Defendant’s Supplement to Motion for

Summary Judgment and Reply to Defendant’s Opposition to Plaintiff’s Cross-Motion for

Summary Judgment [70], Supplemental Memorandum in Support of Defendant’s Motion

for Summary Judgment [83], and plaintiff’s Surreply to Defendant’s Final Summary

Judgment Brief and Supplemental Memorandum [92]. Upon consideration of these

filings, the applicable law, and the entire record in this case, for the reasons set forth in

the accompanying Memorandum Opinion; it is hereby

        ORDERED that on the issue of plaintiff’s motion to strike portions of the Dorn,

Culver, DiMaio, and Little Declarations on the basis of lacking personal knowledge,

IPS’s Motions to Strike are DENIED; and it is further
       ORDERED that on the issue of the CIA conducting a search based on the date of

the request, CIA’s Motion for summary judgment is GRANTED and IPS’ Cross-Motion

for summary judgment is DENIED; and it is further

       ORDERED that on the issue of CIA providing IPS with a Vaughn Index with an

incorrect FOIA reference number, CIA’s Motion for summary judgment is GRANTED

and IPS’ Cross-Motion for summary judgment is DENIED; and it is further

       ORDERED that on the issue of CIA searching only two of the five directorates,

IPS’ Cross-Motion for summary judgment is GRANTED and CIA’s Motion for summary

judgment is DENIED; and it is further

       ORDERED that on the issue of CIA not searching for records pertaining to ‘Pablo

Escobar,’ IPS’ Cross-Motion for summary judgment is GRANTED and CIA’s Motion for

summary judgment is DENIED; and it is further

       ORDERED that on the issue of applicability of FOIA Exemption 1 to the

withheld documents, CIA’s Motion for summary judgment is GRANTED and IPS’ cross

motion for summary judgment is DENIED as to the following documents: 1333991,

1333992, 1340582, 1340583, 1340584, 1340585, 1340586, 1391030, 1397243, 1368251,

and 1385928; and it is further

       ORDERED that on the issue of applicability of FOIA Exemption 2 to the

withheld documents, CIA’s Motion for summary judgment is GRANTED and IPS’ cross-

Motion for summary judgment is DENIED; and it is further

       ORDERED that on the issue of applicability of FOIA Exemption 3 to the

withheld documents, CIA’s Motion for summary judgment is GRANTED and IPS’

Cross-Motion for summary judgment is DENIED; and it is further
       ORDERED that on the issue of applicability of FOIA Exemption 6 to the

withheld documents, CIA’s Motion for summary judgment is GRANTED and IPS’

Cross-Motion for summary judgment is DENIED; and it is further

       ORDERED that FOIA Exemption 7(C), 7(D), 7(E), and 7(F) to the withheld

documents, CIA’s Motion for summary judgment is GRANTED and IPS’ Cross-Motion

for summary judgment is DENIED; and it is further

       ORDERED that on the issue of declaratory relief with respect to a fee waiver,

CIA’s Motion for summary judgment is GRANTED and IPS’ Cross-Motion for summary

judgment is DENIED; and it is further

       ORDERED that on the issue of declaratory relief with respect to the CIA’s delay

in their response to IPS’ appeal, CIA’s Motion for summary judgment is GRANTED and

IPS’ Cross-Motion for summary judgment is DENIED; and it is further

       ORDERED that on the issue of relief under the Administrative Procedure Act,

CIA’s Motion for summary judgment is GRANTED and IPS’ Cross-Motion for summary

judgment is DENIED.

       Accordingly, it is hereby

       ORDERED that CIA is to perform searches in the remaining three directorates not

previously searched; and it is further

        ORDERED that CIA is to perform IPS’ requested search for documents

pertaining to ‘Pablo Escobar;’ and it is further

       ORDERED that the counsel for the parties shall meet and confer regarding a

schedule for further proceedings herein, and submit within twenty (20) days of this date a

proposed order for the Court’s approval, jointly if possible; separately, if necessary,
keeping in mind this request was made in 2004 and this case has been pending in this

Court since 2006.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on August 14, 2012.